DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on January 25, 2022 has been considered by the Examiner and made of record in the application file.
Response to Amendment
This Action is in response to Applicant’s amendment filed on March 7, 2022.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asustek: “Consideration on fallback of 2-step RACH procedure”, 3GPP DRAFT; R2-1700358 (hereinafter Asustek) in view of Cao (US Pat. Pub. No. 2021/0297126).

Regarding claim 1, Asustek discloses a method for transmitting a signal, comprising: transmitting, by a terminal device in a first-type random access process, a first message to a network device (see page 1 [lines 35-36] UE transmitting Msg1 to NW), and, obtaining first indication information from the network device (see page 1 line 40 – page 2 line 1 UE receiving Msg2 from NW [fig. 1]), the first message comprising a first preamble and first uplink data (see page 1 [lines 35-36] UE transmitting Msg1 to NW; wherein Msg1 includes preamble part and data part); and determining, by the terminal device based on the first indication information, whether to make another transmission of at least one of the first preamble and the first (see page 2 [lines 4-11] page 3 [lines 2-4 UE decides repeat the transmission of Msg1 or UE could decides to switch to 4-step RACH procedure).  
Asustek fails to explicitly disclose the first indication information being used to indicate to the terminal device whether to make another transmission of at least one of the first preamble and the first uplink data to the network device or to fall from the first-type random access process back to a second-type random access process.  However, in the same field of endeavor, Cao discloses disclose the first indication information being used to indicate to the terminal device whether to make another transmission of at least one of the first preamble and the first uplink data to the network device or to fall from the first-type random access process back to a second-type random access process (see at least paragraphs 56 fig. 1 discloses base sending Msg 4 to terminal device; wherein base station informs terminal device of contention resolution in Msg 4; wherein the terminal device repeats operations of the RA process based on contention resolution result).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Cao into the system of Asustek for purpose of base station informing terminal device of contention resolution.
Regarding claim 2, Asustek discloses the first indication information is used to instruct to make another transmission of the first message another time, wherein the (see page 2 [lines 4-11] page 3 [lines 2-4 UE decides repeat the transmission of Msg1).  
Regarding claim 3, Asustek discloses the first indication information is used to instruct to fall from the first-type random access process back to the second-type random access process (see page 2 [lines 4-11] page 3 [lines 2-4 UE could decides to switch to 4-step RACH procedure).  
Regarding claim 4, Asustek discloses the first indication information is used to instruct to make another transmission of the first message another time, wherein the retransmitted first message comprises the first preamble, or the retransmitted first message comprises the first preamble and the first uplink data (see page 3 [lines 2-6] transmitting Msg1 multiple time).  
Regarding claim 5, Asustek discloses the first indication information is used to instruct not to make another transmission of the first message another time, to continue performing the first-type random access process (see page 2 [lines 1-2] discloses contention resolution).  
Regarding claim 6, Asustek discloses the continuing performing the first-type random access process comprises: receiving, by the terminal device, a fifth message transmitted by the network device, the fifth message comprising a random access response message and/or a contention resolution message (see page 2 [lines 1-2] discloses contention resolution).  
Regarding claim 7, Asustek discloses determining, by the terminal device, that a number of transmissions of the first message to the network device in the first-type (see page 3 [lines 2-6] transmitting Msg1 multiple times; wherein it a threshold number of repetition is implicit).  
Regarding claim 8, Asustek discloses a method for transmitting a signal, comprising: receiving, by a network device in a first-type random access process, a first message transmitted by a terminal device (see page 1 [lines 35-36] UE transmitting Msg1 to NW), the first message comprising a first preamble and first uplink data (see page 1 [lines 35-36] UE transmitting Msg1 to NW; wherein Msg1 includes preamble part and data part); and transmitting, by the network device, a message to the terminal device (see page 1 line 40 – page 2 line 1 UE receiving Msg2 from NW [fig. 1]).  
Asustek fails to explicitly disclose transmitting, by the network device, a first indication information to the terminal device; the first indication information being used to indicate to the terminal device whether to make another transmission of at least one of the first preamble and the first uplink data to the network device, or whether to fall from the first-type random access process back to a second-type random access process.  However, in the same field of endeavor, Cao discloses disclose transmitting, by the network device, a first indication information to the terminal device; the first indication information being used to indicate to the terminal device whether to make another transmission of at least one of the first preamble and the first uplink data to the network device, or whether to fall from the first-type random access process back to a second-type random access process (see at least paragraphs 56 fig. 1 discloses base sending Msg 4 to terminal device; wherein base station informs terminal device of contention resolution in Msg 4; wherein the terminal device repeats operations of the RA process based on contention resolution result).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Cao into the system of Asustek for purpose of base station informing terminal device of contention resolution.
Regarding claim 9, Asustek discloses in a case that the network device receives the first preamble without receiving the first uplink data, the first indication information is used to instruct one of the followings: to make another transmission of the first message another time, wherein the retransmitted first message comprises the first uplink data, or the retransmitted first message comprises the first uplink data and the first preamble; and to fall from the first-type random access process back to the second-type random access process (see page 2 [lines 4-11] page 3 [lines 2-4 UE decides repeat the transmission of Msg1 or UE could decides to switch to 4-step RACH procedure).  
Regarding claim 10, Asustek discloses in a case that the network device receives the first uplink data without receiving the first preamble, the first indication information is used to instruct one of the followings: to make another transmission of the first message another time, wherein the retransmitted first message comprises the first preamble, or the retransmitted first message comprises the first preamble and the first uplink data; and not to make another transmission of the first message another time, to (see page 3 [lines 2-6] transmitting Msg1 multiple time).  
Regarding claim 11, Asustek discloses a terminal device, comprising a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to invoke and run the computer program stored in the memory, to perform the method: transmitting, by a terminal device in a first-type random access process, a first message to a network device (see page 1 [lines 35-36] UE transmitting Msg1 to NW), and, obtaining first indication information from the network device (see page 1 line 40 – page 2 line 1 UE receiving Msg2 from NW [fig. 1]), the first message comprising a first preamble and first uplink data (see page 1 [lines 35-36] UE transmitting Msg1 to NW; wherein Msg1 includes preamble part and data part); and determining, by the terminal device based on the first indication information, whether to make another transmission of at least one of the first preamble and the first uplink data, or whether to fall from the first-type random access process back to a second-type random access process (see page 2 [lines 4-11] page 3 [lines 2-4 UE decides repeat the transmission of Msg1 or UE could decides to switch to 4-step RACH procedure).  
Asustek fails to explicitly disclose the first indication information being used to indicate to the terminal device whether to make another transmission of at least one of the first preamble and the first uplink data to the network device or to fall from the first-type random access process back to a second-type random access process.  However, in the same field of endeavor, Cao discloses disclose the first indication information being used to indicate to the terminal device whether to make another transmission of at  (see at least paragraphs 56 fig. 1 discloses base sending Msg 4 to terminal device; wherein base station informs terminal device of contention resolution in Msg 4; wherein the terminal device repeats operations of the RA process based on contention resolution result).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Cao into the system of Asustek for purpose of base station informing terminal device of contention resolution.
Regarding claim 12-17, see above rejection claims 2-7.
Regarding claim 18, Asustek discloses a network device, comprising a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to invoke and run the computer program stored in the memory, to perform the method: receiving, by a network device in a first-type random access process, a first message transmitted by a terminal device (see page 1 [lines 35-36] UE transmitting Msg1 to NW), the first message comprising a first preamble and first uplink data (see page 1 [lines 35-36] UE transmitting Msg1 to NW; wherein Msg1 includes preamble part and data part); and transmitting, by the network device, a message to the terminal device (see page 1 line 40 – page 2 line 1 UE receiving Msg2 from NW [fig. 1]).  
Asustek fails to explicitly disclose transmitting, by the network device, a first indication information to the terminal device; the first indication information being used Cao discloses disclose transmitting, by the network device, a first indication information to the terminal device; the first indication information being used to indicate to the terminal device whether to make another transmission of at least one of the first preamble and the first uplink data to the network device, or whether to fall from the first-type random access process back to a second-type random access process (see at least paragraphs 56 fig. 1 discloses base sending Msg 4 to terminal device; wherein base station informs terminal device of contention resolution in Msg 4; wherein the terminal device repeats operations of the RA process based on contention resolution result).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Cao into the system of Asustek for purpose of base station informing terminal device of contention resolution.
Regarding claim 19-20, see above rejection claims 9-10.
Response to Arguments
Applicant's arguments, filed on March 7, 2022, with respect to claims 1, 8, 11 and 18 have been considered but are moot in view of the new ground(s) of rejection.  See the above rejection of claims 1-20 for the relevant citations found in Asustek and Cao disclosing the newly added limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124. The examiner can normally be reached Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/           Primary Examiner, Art Unit 2642